DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 13-14 and 16 have been cancelled. 
Claims 5 and 8, previously withdrawn, are hereby rejoined. 
Claims 1-12, 15, and 17-25 remain pending and are allowed. 

Response to AFCP
	In response to the filing under AFCP dated 5/10/2021, prosecution is hereby reopened for purposes of allowance. The amendments filed 5/10/2021 are entered herewith. The Examiner’s amendment below is made relative to the 5/10/2021 amendment. 

Interview Summary
	In response to the request under AFCP, and Interview was conducted on 5/28/2021. During the interview, the Examiner discussed the reasons for which claim 1 was allowable (see discussion below under Allowable Subject Matter). Claim 12, however, did not recite this combination of features, nor did claim 12 recite the allowable features of claim 19. The Examiner suggested amending claim 12 to provide a similar combination of elements as claim 1. Through discussion, the amendment provided below was agreed upon. Applicant approved entry of the amendments in the interview on 5/28/2021. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Assar on 5/28/2021. The application is amended as follows:

In the Claims
12. (Currently Amended) A method comprising: 
executing computer instructions on at least one processor of at least one computing device that includes at least one memory, said computer instructions having been stored in said at least one memory; and 
storing in said at least one memory of said at least one computing device any results of having executed said computer instructions on said at least one processor of said at least one computing device; 
wherein said computer instructions to be executed comprise instructions for generating an on-line product-related recommendation; wherein executing the computer instructions comprises: identifying one or more portions of a web document; 
ascertaining one or more features of the one or more portions of the web document, wherein ascertaining one or more features of the web document includes computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more portions of the web document; 
determining an image-related browsing history of a user; determining a preference of the user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or 
comparing or matching the one or more features of the one or more portions of the web document with a set of features in a database to determine a product that has visually similar feature properties to the one or more portions of the web document; and 
electronically recommending an on-line purchase of the product that has visually similar feature properties to the one or more portions of the web document, wherein at least one of determining a product that has visually similar feature properties to the one or more portions of the web document or electronically recommending an on-line purchase of the product is based, at least in part, on the image-related browsing history of the user, , and a contextual metric determined based, at least in part, on at least one of one or more image-related ranking scores or one or more text-related ranking scores. 

Allowable Subject Matter
	Claims are allowed. The following is a statement of the Examiner’s reasons for allowance:
Bhardwaj discloses various features of the claimed invention, most notably determining a contextual metric associated with the product based, at least in part, on a combination of: (i) one or more image-related ranking scores associated with one or more images; and (ii) one or more text-related ranking scores associated with one or more images (see Final Action mailed 3/10/2021, p. 6-7). Bhardwaj also discloses generating one or more electrical digital signals comprising an on-line product-related recommendation for the product based, at least in part, on the image having the visually similar feature properties to the on-line image,  (see Final Action, p. 7-8). 
the preference, which has antecedent basis to the determined preference in lines 23-27 (e.g., determining a preference of the user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or more previously purchased products associated with the user and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user). In fact, Bhardwaj is silent as to determining a preference in this manner. Notably, Bhardwaj is also silent with respect to an image related browsing history.
Bhardwaj, then, does not disclose generating…an on-line product-related recommendation for the product based at least in part on the combination of (i) the image having the visually similar feature properties to the on-line image, (ii) the image-related browsing history of the user, and (iii) the preference of the user for the one or more styles (where the preference of (iii) is determined in accordance with lines 23-27 as noted above). 
Also pertinent, Inoue was previously cited for disclosing determining a preference of the user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or more previously purchased products associated with the user and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user. More pertinently, however, Inoue was cited as disclosing generating the online recommendation based on image-related browsing history. Though Inoue seemingly remedies certain deficiencies, the recommendation of Inoue is not based on a contextual metric. 
As noted above, the recommendation generated in claim 1 and similar claim 12 is based upon each of (i) the image having the visually similar feature properties to the on-line image, (ii) the image-related browsing history of the user, and (iv) the contextual metric. While the combined features of this limitation are taught separately across Bhardwaj and Inoue, neither reference disclose a recommendation generated based on the particular combination of (i)-(iv). 
wherein ascertaining one or more features of the on-line image includes computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more regions of the on-line image. To cure this deficiency, Schiller was relied up. 
As can been seen, the recite combination of limitations requires the generation of a recommendation based on (i)-(iv), as well as the ascertaining of image features computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more regions of the on-line image. It is believed that the ordered combination of elements as recited in claim 1 and similar claim 12 is not obvious, despite certain features being show disparately across different references. The previous finding of obviousness is no longer tenable. This is because combining each of Bhardwaj, Inoue, and Schiller in the manner claimed would be based on an improper amount of hindsight using the claims as a guide to substantially reconstruct the claimed invention with the prior art. To this, the Examiner therefore emphasis the totality of the claims, and holds that =, when considered as a whole, they are neither taught nor rendered obvious over the prior art. 

With respect to claim 19, claim 19 has been amended to recite features similar to claim 7. These amendments are effective to overcome the prior art of record. Applicant’s arguments made on 15-19 with respect to claims 7 and 19 are incorporated herein. Moreover, the Examiner again emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion
The prior art made of record below is considered pertinent to applicant's disclosure but fails to remedy the above noted deficiencies:
PTO 892-U discloses fashion coordination recommendations utilizing fuzzy logic (abstract)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619